DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 2/26/2021.  Claims 21-40 are currently pending all of which have been amended and examined below.
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claims Objections
Claims 32-40 are objected to for the following. Specifically, claim 32 is mistakenly shown to be dependent on claim 21.  For that reason, all the dependent claims are also objected as being dependent upon the base objected claim and for the same issue noted above.  As such, claim 32 has been interpreted to depend from claim 31 rather than claim 21 (consistent with applicant’s own admission on page 19 of the Remarks. see the 3rd paragraph).  Correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,073,535 to Vaghefinazari et al.
Claims 31-35 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,073,535 to Vaghefinazari et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent additionally recites the limitations “the target region is in a shape of a cone, wherein a tip of the cone corresponds to the current location of the vehicle, wherein the target region aligns with the direction vector” thus rendering the scope of the claims of this application broader than the corresponding case. In other words, the entire scope of the reference claims falls within the scope of the examined claims (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). To put it differently, the species or sub-genus in U.S. Patent No. 10,106,156 anticipates the claimed genus in the instant application and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21-25, 27, 30-35, 37 and 40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), broadly speaking, the abstract idea of retrieving information associated with a point of interest.
With respect to the independent claims, the limitations, as drafted, are directed to a system and process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a generic computer nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “accessing,” “analyzing,” “receiving,” “performing,” “providing,” etc. are all actions that can be performed in human mind amount to merely data collection, analysis and outputting the relevant information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element of computer to perform generic functions. The claimed computer or processor associated with it are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions accessing, analyzing, etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The newly added limitation “display” is recited at a high level of generality only used to output data in a generic manner and is considered to be insignificant post-solution activity at any rate (MPEP § 2106.05(g)).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform various generic steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Dependent claims 22-25, 27, 30, 32-35, 37 and 40 are also rejected for failing to cure the deficiencies stated above in the base claims.  Specifically, the noted dependent claims merely recite further limitations drawn to information being manipulated and are as such concepts performed in human mind.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27, 29, 31-35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Olleon et al. (US 2013/0030811, hereinafter “Olleon”) in view of Sheynblat (US 2007/0219706).
With respect to claim 21, Olleon discloses a vehicle-based computer-implemented method for retrieving information associated with a point of interest (abstract and Fig. 7, point of interest being a restaurant), the method comprising:
accessing, at a computer system, movement data representing location data representing a current location (¶ 17, “position is supplied by GPS navigation system”);
receiving a data signal representing a gesture performed by a user inside the vehicle (¶ 15, “cameras can be used to perform gesture sensing”);
performing gesture recognition on the data signal to determine a direction vector representing a direction the gesture indicates (Figs. 7 and 8 and ¶ 41); 
receiving a voice command issued by the user inside the vehicle (¶ 16, speech recognition);
performing voice recognition on the voice command to determine one or more words spoken by the user as part of the voice command  (¶ 16 and Figs. 7 and 8);
analyzing, at the computer system, the direction vector, the location data, the region that the vehicle is likely to travel through and the words spoken by the user to identify a point of interest (POI) that is of interest to the user (Figs. 7 and 8, ¶¶ 20-23 and ¶¶ 39-41, i.e. via a disambiguation process); and 
executing electronic instructions to electronically control a display device to provide information associated with the POI (Fig. 8). 
Olleon does not expressly disclose movement data representing a current speed of a vehicle and location data also including the orientation of the vehicle and also analyzing the movement data and the location data to determine a region that the vehicle is likely to travel through that align with the direction vector.  Nevertheless, Olleon does disclose relying on vehicle speed in the inertial guidance system (¶ 17).  Moreover, the information provided to the user in Olleon is based on gesture recognition in the direction of vehicle movement thus strongly suggesting some sort of analysis of movement data to determine the likely region to travel for the vehicle (see Figs. 7 and 8).  Moreover, Sheynblat, in the same field of invention, clearly teaches these limitations (e.g. ¶9, “velocity, and/or speed and direction, of the user can be used by an application server to filter the points of interest (POI).” And ¶ 33 and Fig. 2 illustrating pied shaped target region, a sector of a circle, limited to arc 206 including POIs 104 and aligned with director vector 204).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sheynblat into the invention of Olleon in order to more reliably pinpoint the POIs with limiting it to the most likely area of interest base on direction vector thus using these additional information to improve the relevance of the data presented to the user at any given time resulting in user’s improved experience and ease of navigation while driving (see Sheynblat’s ¶ 34). 
With respect to claim 22, Olleon does not disclose generating a target region corresponding to the direction vector, the movement data and the location data; wherein identifying the POI includes determining that the POI is inside the target region, wherein the target region aligns with the direction vector and is dependent on the current speed of the vehicle.  However, Sheynblat, in the same field of invention, teaches these limitations (e.g. Fig. 2 and ¶ 33, POIs 104 and target region limited to 206 as opposed to the whole surrounding 106 in Fig. 1 and ¶ 43, “the relevant region about the user 410 is based upon the user's velocity. For example, if the user is moving at a high velocity, the relevant region 410 about the user for identifying points of interest can be extended to a greater range in the direction of motion of the user”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sheynblat into the invention of Olleon in order to further take the speed of the vehicle into account and adjust the target region accordingly since the range POIs are affected by the speed of user.  For example, the distance scale of points of interest for a vehicle driver as opposed to a pedestrian should cover a much larger distance and using such dynamically varied target area would properly accommodate these variations in speed (see ¶ 43 for more detail).
With respect to claim 23, Olleon does not disclose accessing from a local storage, information associated with one or more points of interest that are located in the region that the vehicle is likely to travel through, wherein the one or more points of interest include the POI; and determining locations of the one or more points of interest relative to the target region; wherein the POI is identified from among the one or more points of interest by determining that the POI is inside the target region.  However, Sheynblat, in the same field of invention, teaches these limitations (e.g. Fig. 2, target region including POIs 104 and claim 25, “memory module that includes map and geographic data” and ¶ 35 and ¶ 43, i.e. ranking POIs based on their relvance based on their positions. See e.g. Fig. 6).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sheynblat into the invention of Olleon in order to more reliably pinpoint the POIs with limiting it to the most likely area of interest thus using these additional ).
With respect to claim 24, Olleon does not disclose wherein if the information associated with the POI is not in the local storage, then the method further includes: querying a remote server with the target region to identify the POI, and accessing the information associated with the POI from the remote server.  Nevertheless, such reliance on external data is considered to be a matter of design choice and well known in the art in order to save memory space as well as have access to external resources thus expand the coverage and encompass a larger amount of information needed to more accurately rank the POIs. Moreover, Sheynblat, in the same field of invention, teaches these limitations (¶ 75, i.e. in another embodiment, the controller/processor module 1152 accesses a data base (not shown) that includes map and Geographic Information Systems (GIS) data).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sheynblat into the invention of Olleon in order to have access to a larger database thus improve the accuracy of the most desirable information provided to the user.  Moreover, the data stored in the memory is usually static and does not reflect the most up-to-date set of information and leveraging external data resources would further improve the utility of the system.
With respect to claim 25, Olleon further discloses wherein if two or more points of interest, including the POI, are inside the target region and are identified as being of interest to the user, then the method further includes using the one or more words spoken by the user to identify the POI from among the two or more points of interest (¶ 21, i.e. a specific building amongst other POIs based on driver’s utterance, i.e. "What is the name of that building?). 
Olleon does not disclose wherein: if two or more points of interest, including the POI, are inside the target region and are identified as being of interest to the user, then the two or more points of interest, including the POI, is provided to the user in a list; and the information associated with the POI is provided to the user upon the POI being selected from the list by the user.  However, Sheynblat, in the same field of invention, teaches these limitations (e.g. ¶ 44, “POI data can also be prioritized in terms of a presentation list provided to the user”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sheynblat into the invention of Olleon in order to present the most relevant information in a desirable fashion so that save time as well as providing a more user-friendly interface (see ¶ 44 for more detail).
With respect to claim 29, Olleon does not disclose wherein a size of the target region increases as a speed of the vehicle increases.  However, Sheynblat, in the same field of invention, teaches these limitations (e.g. ¶ 43, “the relevant region about the user 410 is based upon the user's velocity. For example, if the user is moving at a high velocity, the relevant region 410 about the user for identifying points of interest can be extended to a greater range in the direction of motion of the user”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sheynblat into the invention of Olleon in order to further take the speed of the vehicle into account and adjust the target region accordingly since the range POIs are affected by the speed of user.  For example, the distance scale of points of interest for a vehicle driver as opposed to a pedestrian should cover a much larger distance and using such dynamically varied target area would properly accommodate these variations in speed (see ¶ 43 for more detail).
.
Claims 26, 28, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Olleon in view of Sheynblat and in further view of Tu (US 2004/0204821).
With respect to claim 26, Olleon does not disclose wherein if two or more points of interest, including the POI, are inside the target region and are identified as being of interest to the user, then the method further includes iteratively decreasing a size of the target region until only the POI is inside the target region.  However, Tu, in the same field of invention, teaches these limitations (e.g. Fig. 11A, out of order POI and ¶ 84-85, “the out of order POIs having distances greater than the covering distance are removed and stored in the buffer memory”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tu into the invention of Olleon in order to only present the most relevant data points amongst a plurality of data points to the user thus improve user experience as well as save time.
With respect to claim 28, Olleon does not disclose wherein if zero points of interest are inside Page 3 of 7Application No.: 16/058704the target region, then the method further includes iteratively increasing a size of the target region until only the POI is inside the target region.  However, Tu, in the same field of invention, teaches these limitations (e.g. Figs. 18-20, e.g. in step 106, if there is insufficient POIs then the system iteratively increments the radius. Also Fig. 11A, different radii include different POIs and if d is chosen smaller than the closest POI then the target region includes zero POI.  See also ¶ 111, “If it is insufficient, the process goes back to the step 104 through a step 107 which increments the cell level by one to retrieve the POIs from the cells in the second level, and repeats the steps 104-106”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tu into the invention of Olleon in order to expand the size of the target region if there are insufficient POIs (including no POI) to be displayed.  This ensures that a proper level of data are communicated to the user without being overwhelmed and confused thus significantly improving user experience. 
With respect to claim 36, all the limitations have been analyzed in view of claim 26, and it has been determined that claim 36 does not teach or define any new limitations beyond those previously recited in claim 26; therefore, claim 36 is also rejected over the same rationale as claim 26. 
With respect to claim 38, all the limitations have been analyzed in view of claim 28, and it has been determined that claim 38 does not teach or define any new limitations beyond those previously recited in claim 28; therefore, claim 38 is also rejected over the same rationale as claim 28.
Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Olleon in view of Sheynblat and in further view of Lee et al. (US 2014/0236481).
With respect to claim 30, Olleon further discloses wherein the target region is three-dimensional (¶ 37, 3D map data), but does not specifically disclose that the location data also includes an altitude of the vehicle.  However, Lee et al., teaches this limitation (¶ 7, i.e. GPS data including latitude, a longitude, and an altitude).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lee et al. into the invention of Olleon in order to more accurately determine the vehicle location data by additionally determining its altitude thus better account for height variations vis-à-vis the points of interest in 3D maps and thus provide a more accurate guidance to the user especially in hilly regions with significant elevation variations (e.g. city of San Francisco).


Response to Arguments
With respect to the 101 rejections, Applicant’s arguments (pages 9-12 of the remarks) have been fully considered, but they are not persuasive.  In this regard, applicant appears to broadly argue that the features of the claims are allegedly resulting in improvement in the function of a computer without providing any evidence as how the function of computer are improved other than merely stating it does (e.g. pages 11 and 12).  The Office respectfully disagrees.  As stated in the rejections above, the claimed process is essentially directed to retrieving information associated with a point of interest. For example, but for the recitation of generic computer components, all the actions that can be performed in human mind amounting to merely data collection, analysis and outputting the relevant information in a generic fashion.  Moreover, as stated in the updated rejections above, the added display limitations in considered to be insignificant extra-solution activity since it is not integrated into the claim as a whole, e.g., a display that is used to output.
With respect to the obviousness rejections, Applicant’s arguments (pages 12-20 of the remarks) have been fully considered, but they are not persuasive.  It is believed that the updated rejections above properly addresses applicant’s arguments.  With respect to the arguments directed at references to Olleon and Sheynblat individually, it is respectfully submitted that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
must be given its broadest reasonable interpretation consistent with the specification.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP 2173.01(I)).  Further, it is noted that for any additionally argued limitations or features to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  In this case, appropriate consideration of each and every feature of the claims has been made and the present claims, in their current form, do read on the cited prior art.
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are not found to be persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669